In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1070
DIVISION SIX SPORTS, INC.,
                                                  Plaintiff-Appellant,
                                 v.

THE FINISH LINE, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Evansville Division.
          No. 1:17-cv-03879 — Sarah Evans Barker, Judge.
                     ____________________

       ARGUED MAY 23, 2019 — DECIDED JUNE 27, 2019
                ____________________

   Before BAUER, MANION, and BRENNAN, Circuit Judges.
    MANION, Circuit Judge. This case involves an alleged
breach of contract between Plaintiﬀ Division Six Sports, Inc.
(“Division Six”) and Defendant The Finish Line, Inc. (“Finish
Line”). The district court dismissed the case for failure to state
a claim, holding the contract was not in force at the time of the
alleged breach. Division Six argues on appeal that the district
court misinterpreted the contract’s automatic renewal
2                                                    No. 19-1070

provision. For the reasons below and those explained in the
district court’s thorough analysis, we aﬃrm.
                        I. Background
   Finish Line is a large retailer of athletic shoes, apparel, and
accessories. Through the course of its business, Finish Line
generates a stock of surplus goods that includes aged mer-
chandise (products that do not sell over time) and customer-
returned merchandise. Division Six specializes in the resale of
both aged and customer-returned athletic wear products.
    In 2001, Finish Line and Division Six entered an agreement
by which Division Six received the exclusive right to purchase
aged and customer-returned merchandise from Finish Line
(the “Agreement”). Paragraph 9 of the Agreement provided
for an 18-month term “commencing on March 1, 2001” that
could be extended by written agreement of the parties “prior
to the expiration of the term or any extension thereof.” See
App’x A. Paragraph 9 also gave Division Six a right of first
refusal if Finish Line received a bona fide arms-length offer
from a third party to purchase its surplus merchandise within
six months prior to the term’s expiration. If Finish Line did
not receive such an offer, the Agreement would “automati-
cally renew for an additional eighteen (18) month term.” Id.
   In 2002, the parties amended the Agreement (the “2002
Amendment”). One effect of this amendment was to modify
Paragraph 9. The modification was set forth in a letter written
by Finish Line, which stated:
    Finish Line would be amenable to adding language to
    Paragraph 9 of the Purchase Agreement to reflect a
    three year (3) extension of the agreement (ie. [sic]
    through August 31, 2005). In addition, should Finish
No. 19-1070                                                        3

   Line not receive a bona fide, arm’s length written offer
   from any third party at any time within six months of
   the end of said extended term, then the Agreement will
   automatically renew for an additional three (3) year ex-
   tension.
   Both parties further agree that no other provisions of
   the Agreement shall be modified by this letter, and that
   all other terms and conditions of the Agreement shall
   remain in full force and effect and are hereby reaf-
   firmed by the parties.
    The Agreement was not re-drafted to reflect the language
change contemplated in this letter. Instead, the letter itself
served to memorialize the modification agreed to by the par-
ties and was signed by both parties. The new extended term
ran to the stated date of August 31, 2005, at which point it au-
tomatically renewed for a second three-year extension until
August 31, 2008, all pursuant to the 2002 Amendment. 1
    In September 2008, Finish Line proposed another amend-
ment (the “2008 Amendment”), once again by letter. This let-
ter included the following:
   Finish Line would be amenable to adding language to
   Paragraph 9 of the Purchase Agreement to reflect a
   new five (5) year term extension, commencing Septem-
   ber 1, 2008 and ending December 31, 2013 … unless
   sooner terminated pursuant to any provisions of the
   Governing Agreements.



   1 A second amendment was agreed upon in 2003, but it had no effect
on Paragraph 9 and thus warrants no further discussion.
4                                                  No. 19-1070

    The 2008 Amendment further provided that “no other
provisions of the Governing Agreements shall be modified by
this … Amendment, and that all other terms and conditions
of the Governing Agreements shall remain in full force effect
[sic] and are hereby reaffirmed by both parties.”
    Despite the 2008 Agreement’s express ending date of De-
cember 31, 2013, Finish Line continued to ship products to Di-
vision Six in 2014. However, Finish Line eventually stopped
dealing with Division Six and began dealing with other par-
ties instead. In January 2015, Division Six wrote to Finish Line
asserting its exclusive right under the Agreement to purchase
Finish Line’s surplus products. Finish Line asserted in re-
sponse that the Agreement was no longer in effect, having ter-
minated in December 2013 following the end of the 2008
Amendment’s five-year extension.
    Division Six filed suit in October 2017. Finish Line moved
to dismiss for failure to state a claim, arguing the Agreement
terminated at the end of 2013. In its complaint and in opposi-
tion to the motion to dismiss, however, Division Six claimed
the Agreement had in fact automatically renewed for another
three years at the end of 2013. Division Six argued the Agree-
ment and its amendments created a perpetual self-renewal
process triggered by the end of each extended term so long as
Finish Line did not receive a third-party offer.
    The district court granted Finish Line’s motion to dismiss.
The court noted the terms set forth in the original Agreement
and the 2002 Amendment were expressly tied to specific dates
and ran for specific lengths of time. According to the court,
the automatic extension provisions of each applied specifi-
cally to those defined terms and only provided for a single
extension following each term. Thus, the Agreement did not
No. 19-1070                                                     5

provide for perpetual self-renewal. Furthermore, since the
2008 Amendment did not provide for any automatic exten-
sion, the court held the Agreement expired in 2013.
    The court also rejected Division Six’s alternative argument
that the contract was ambiguous about automatic renewal.
Since the plain language was not ambiguous, the court re-
fused to consider Division Six’s extrinsic evidence of the par-
ties’ intent—namely, Finish Line’s continued shipments to Di-
vision Six in 2014 after the Agreement had allegedly expired.
    In October 2018, Division Six moved for reconsideration
pursuant to Fed. R. Civ. P. 59(e). It argued the district court
committed an error of law by not “extending its reasoning” to
conclude that even if the Agreement did not provide for per-
petual self-renewal, the 2002 Amendment provided for one
final automatic renewal following the end of the 2008 ex-
tended term. Therefore, the Agreement renewed a final time
in 2014. The district court rejected this argument and held its
decision not to adopt Division Six’s interpretation was not
“manifestly wrong.” See Cincinatti Life Ins. Co. v. Beyrer, 722
F.3d 939, 954 (7th Cir. 2013) (requiring a movant under Rule
59(e) to demonstrate “a manifest error of law or fact” commit-
ted by the court). The court denied the motion for reconsider-
ation. Division Six appeals the dismissal of its case.
                        II. Discussion
     Our review of the district court’s dismissal for failure to
state a claim is de novo, drawing all reasonable inferences in
favor of Division Six as the non-moving party and accepting
its factual allegations as true. O’Boyle v. Real Time Resolutions,
Inc., 910 F.3d 338, 342 (7th Cir. 2018).
6                                                   No. 19-1070

    The parties agree the contract is governed by Indiana law,
so we need not examine the choice-of-law question further.
See Wood v. Mid-Valley Inc., 942 F.2d 425, 427 (7th Cir. 1991).
The goal of contract interpretation under Indiana law is to de-
termine the parties’ intent. Tender Loving Care Mgmt., Inc. v.
Sherls, 14 N.E.3d 67, 72 (Ind. Ct. App. 2014). To do so, “an un-
ambiguous contract should be given its plain and ordinary
meaning … and … no extrinsic evidence is admissible to ex-
plain the terms of such an agreement.” Louis & Karen Metro
Family, LLC v. Lawrenceburg Conservancy Dist., 616 F.3d 618,
622 (7th Cir. 2010). If the contract is ambiguous, however, ex-
trinsic evidence may be presented to determine the parties’
intent. Id.
    On appeal, Division Six has chosen not to reassert the per-
petual-renewal theory. Instead, it relies on the theory it ar-
gued in its motion to reconsider: Division Six was entitled to
one more automatic three-year extension at the end of Decem-
ber 2013. As the district court noted, an issue raised for the
first time in a Rule 59(e) motion that could have been raised
earlier is generally not preserved for review. However, “such
an issue is subject to appellate review if the district court ex-
ercises its discretion to consider the issue on the merits.” Ger-
hartz v. Richert, 779 F.3d 682, 686 (7th Cir. 2015) (quoting Dy-
son v. District of Columbia, 710 F.3d 415, 419 (D.C. Cir. 2013)).
Finish Line has conceded the argument is preserved for our
review.
   Alternatively, Division Six argues the Agreement is am-
biguous about whether one more extension occurred in De-
cember 2013. It asserts the district court should have consid-
ered extrinsic evidence of the parties’ intent.
No. 19-1070                                                    7

    Regarding the ambiguity argument, Division Six points to
the phrase “adding language” used in both the 2002 and 2008
Amendments. It asserts this phrase is ambiguous because the
district court and Finish Line interpreted it differently than
Division Six. However, “[a] contract is not ambiguous merely
because the parties disagree as to its proper construction; ra-
ther, a contract will be found to be ambiguous only if reason-
able persons would differ as to the meaning of its terms.” Vin-
cennes Univ. ex rel. Bd. of Trs. v. Sparks, 988 N.E.2d 1160, 1165
(Ind. Ct. App. 2013). Our question, then, is whether the Agree-
ment and its amendments are susceptible to multiple reason-
able interpretations.
    The interpretation that Division Six proposes is not a rea-
sonable one. Division Six argues that, because the amend-
ments each purported to “add” language to the Agreement
while leaving all other terms in full force and effect, the mod-
ified Agreement could reasonably be understood to strike out
and replace incongruous language related to term lengths and
automatic extensions. This, it asserts, would allow for a final
automatic extension after December 2013.
    To illustrate its position, Division Six provided us with
two separate modified versions of Paragraph 9 (included with
this opinion as appendices). The first supplements the origi-
nal Paragraph 9 by deleting the specific language defining the
original term length, dates, and the automatic extension
length. It then replaces them with the 2002 Amendment’s ex-
tended term length as well as the automatic extension length
(three years). This modified version also adds the word “ex-
tended” before every subsequent mention of the word “term”
in Paragraph 9. The apparent intent is that each provision of
the paragraph may be understood to relate to the new
8                                                    No. 19-1070

extension rather than the original term. For example, the
phrase “If within six (6) months prior to the end of the term”
in the original Agreement is changed to “If within six (6)
months prior to the end of the extended term” in the modified
version. Notably, Division Six’s modified Paragraph 9 does
not include the 2002 Amendment’s language tying the three-
year automatic extension to “the end of said extended term”
(emphasis added). See App’x B.
    The second modified version begins with the first modi-
fied version but now deletes the term length and ending date
that had been added by the 2002 Amendment and replaces
them with the five-year extension set forth in the 2008
Amendment. Because the 2008 Amendment made no mention
of another automatic extension, the language providing for a
three-year extension is left intact. The result is that the three-
year extension now applies to “the end of the extended term,”
which, in this second modified version, would be the five-
year extension ending in December 2013. See App’x C.
   Thus, Division Six argues the final result of the Agreement
as modified by both amendments required one final auto-
matic renewal after December 2013.
    The problem with this interpretation is that nothing in the
amendments evidences an intent to strike out the language
relating to the previous terms’ lengths or the dates to which
the terms were anchored. The amendments only state an in-
tent to “add” language, which ordinarily does not mean to
delete. See generally Add, Webster’s Third New International
Dictionary Unabridged (1981). Absent a clear indication to the
contrary, we must construe the words in a contract according
to their ordinary meaning. THQ Venture v. SW, Inc., 444
N.E.2d 335, 338–39 (Ind. Ct. App. 1983).
No. 19-1070                                                  9

   Nor do the amendments say anything about adding the
word “extended” to change the meaning of Paragraph 9 the
way Division Six has proposed. See Evan v. Poe & Assocs., Inc.,
873 N.E.2d 92, 98 (Ind. Ct. App. 2007) (holding a court may
not “add provisions [to a contract] not agreed upon by the
parties”). The 2002 Amendment expressly defined the ex-
tended term it created and anchored it to the beginning date
of September 2002. It then created an automatic extension
provision that applied to a specific term, i.e. “said extended
term,” not any extended term. Division Six’s proposed inter-
pretation ignores this.
    Indeed, in another portion of the original Paragraph 9,
where the Agreement contemplates the parties agreeing in
writing to an extension, the Agreement specifically stated this
could occur “prior to the expiration of the term or any exten-
sion thereof.” The parties could have used this same language
if they intended the automatic renewal provision to apply to
any extension of the original term, but they did not.
    Furthermore, the three-year automatic extension in the
2002 Amendment already occurred at the end of the 2002
Amendment’s first three-year extended term in 2005, result-
ing in an extension to 2008. Division Six’s argument requires
the court to read into the parties’ agreement the idea that the
automatic extension provision was revived and reapplied af-
ter the 2008 Amendment’s five-year extension. This is not a
reasonable interpretation of the parties’ Agreement.
   The only reasonable interpretation is that each automatic
renewal provision applied to the specific term or extension to
which it was expressly attached. Thus, the original Agree-
ment, the 2002 Amendment, and the 2008 Amendment to-
gether created the following sequence of events:
10                                                 No. 19-1070

     (1) An 18-month term lasting from March 2001 until Sep-
         tember 2002, which could, but ultimately did not, au-
         tomatically renew for one additional 18-month exten-
         sion;
     (2) A three-year extension lasting from September 2002
         until August 2005, which could, and did, automatically
         renew for one additional three-year extension until
         August 2008; and finally
     (3) A five-year extension lasting from September 2008 un-
         til December 2013, without any further provision for
         automatic renewal.
    Because the Agreement is clear and unambiguous, Divi-
sions Six’s extrinsic evidence (that Finish Line continued to
perform in 2014) is irrelevant and cannot be considered. Ten-
der Loving Care, 14 N.E.2d at 72. There was no automatic ex-
tension provided for following the 2008 Amendment exten-
sion. Thus, the Agreement was no longer in force after De-
cember 2013 and Finish Line did not commit a breach when it
began dealing with third parties in 2014.
                        III. Conclusion
    The Agreement and its amendments are not ambiguous,
and the plain language did not provide for any extension after
the end of 2013. The district court, in its thorough and well-
reasoned opinion, properly dismissed the action for failure to
state a claim. Accordingly, we AFFIRM the decision of the dis-
trict court.
No. 19-1070                                                   11

   APPENDIX A
   Original Paragraph 9 of the Agreement:
TERM OF AGREEMENT
The term of this Agreement shall be eighteen months (18)
commencing on March 1, 2001 (the Eﬀective Date). The term
may be extended by the written agreement of the parties prior
to the expiration of the term or any extension thereof. If within
(6) months prior to the end of the term, Finish Line shall re-
ceive a bona ﬁde, arm’s length written oﬀer from any third
party to purchase the same or similar Finish Line Products
that Division Six Sports is purchasing under the terms of this
Agreement, then Division Six Sports shall have a right of ﬁrst
refusal for an additional eighteen (18) month period to extend
this Agreement with Finish Line upon materially identical
consideration and terms set forth in such third party’s written
oﬀer …. If Finish Line does not receive a bona ﬁde, arm’s
length written oﬀer at any time within six months of the end
of the term, then this Agreement will automatically renew for
an additional eighteen (18) month term.
12                                                  No. 19-1070

     APPENDIX B
     2002 Amendment Relevant Part:
    Finish Line would be amenable to adding language to Par-
agraph 9 of the Purchase Agreement to reﬂect a three year (3)
extension of the agreement (ie. Through August 31, 2005). In
addition, should Finish Line not receive a bona ﬁd, arm’s
length written oﬀer from any third party at any time within
six months of the end of said extended term, then the Agree-
ment will automatically renew for an additional three (3) year
extension.
     Division Six’s First Modiﬁed Version of Paragraph 9:
TERM OF AGREEMENT
The term of this Agreement shall be eighteen months (18)
commencing on March 1, 2001 (the Eﬀective Date) extended
by three (3) years (i.e., through August 31, 2005). The term
may be extended by the written agreement of the parties prior
to the expiration of the term or any extension thereof. If within
(6) months prior to the end of the extended term, Finish Line
shall receive a bona ﬁde, arm’s length written oﬀer from any
third party to purchase the same or similar Finish Line Prod-
ucts that Division Six Sports is purchasing under the terms of
this Agreement, then Division Six Sports shall have a right of
ﬁrst refusal for an additional eighteen (18) month three-year
period to extend this Agreement with Finish Line upon mate-
rially identical consideration and terms set forth in such third
party’s written oﬀer …. If Finish Line does not receive a bona
ﬁde, arm’s length written oﬀer at any time within six months
of the end of the extended term, then this Agreement will au-
tomatically renew for an additional eighteen (18) month term
three (3) year extension.
No. 19-1070                                                   13

   APPENDIX C
   2008 Amendment Relevant Part:
   Finish Line would be amenable to adding language to Par-
agraph 9 of the Purchase Agreement to reﬂect a new ﬁve (5)
year term extension, commencing September 1, 2008 and end-
ing December 31, 2013, (“Third Amendment Extended Term”)
unless sooner terminated pursuant to any provisions of the
Governing Agreements.
   Division Six’s Second Modiﬁed Version of Paragraph 9:
TERM OF AGREEMENT
The term of this Agreement shall be extended by three (3) ﬁve
(5) years (i.e., through August 31, 2005) commencing Septem-
ber 1, 2008 and ending December 31, 2013, (“Third Amend-
ment Extended Term”) unless sooner terminated pursuant
to any provisions of the Governing Agreements. The term
may be extended by the written agreement of the parties prior
to the expiration of the term or any extension thereof. If within
(6) months prior to the end of the extended term, Finish Line
shall receive a bona ﬁde, arm’s length written oﬀer from any
third party to purchase the same or similar Finish Line Prod-
ucts that Division Six Sports is purchasing under the terms of
this Agreement, then Division Six Sports shall have a right of
ﬁrst refusal for an additional three-year period to extend this
Agreement with Finish Line upon materially identical consid-
eration and terms set forth in such third party’s written oﬀer
…. If Finish Line does not receive a bona ﬁde, arm’s length
written oﬀer at any time within six months of the end of the
extended term, then this Agreement will automatically renew
for an additional three (3) year extension.